DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gordon US 2019/0254797.
Regarding claim 1, Gordon discloses a pet insect repeller, tied to the neck of a pet by a strap (Gordon, abstract), comprising a housing (130), and a battery (Gordon, ¶0069: lines 14, 15), a circuit board and a heating portion mounted inside the housing (Gordon, ¶0069), wherein .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gordon US 2019/0254797 in view of Baker et al US 4,604,971.
Regarding claim 8, Gordon discloses the device of claim 1, but does not disclose the drug carrying member being diatomaceous earth particles. Baker teaches diatomaceous earth particles (Baker, column 2: lines 42-43). It would have been obvious to one of ordinary skill in the art at 
Regarding claim 9, Gordon discloses the biological active component is loaded on a surface and an interior of the drug carrying member (44). Not disclosed is the drug carrying member comprising insecticides. Baker teaches insecticide in able to be dispensed through holes of a housing. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Gordon with the insecticide of Baker as to dispense insecticide to the pet. 
Allowable Subject Matter
Claims 2-7, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Gordon discloses heating element disposed in a mounting groove but does not disclose the drug carrying member also being in the mounting groove. 
Shearer US 20170311585 teaches against the use of a battery powered heater. 
Koele et al US 2010/0272767 does not disclose a circuit board, or a heating plate connected to the circuit board. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN C HAYES whose telephone number is (571)270-3093.  The examiner can normally be reached on M-F 8am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571.272.6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KRISTEN C HAYES/Primary Examiner, Art Unit 3642